DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I claims 1-11 and Species I in the reply filed on 12/27/2021 is acknowledged.  The traversal is on the ground(s) that Claim 12 now teaches the water repelling area is surrounded by the majority water condensing area.  This is not found persuasive because Invention I does not have to use the method of Invention II and Invention II does not require the device of Invention I. Invention II requires that there is a water condensing area that covers the majority of the non horizontal surface (this is assumed to relate to surface area) and the water repelling surface covers the areas that are not covered by the water condensing areas. Invention I only requires that there is a majority of water condensing areas and minority of water repelling areas (there is no mention of this majority and minority being related to surface area, sheer number of areas, etc) therefore Invention I does not require the water repelling areas to cover the areas not covered by the water condensing areas as required by Invention II.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/27/2021. 
Claim Objections
Claims 1-11 are objected to because of the following informalities:  Claim 1 state the limitation of a majority of water condensing areas and a minority of water repelling areas. This is unclear as what is making up the majority and minority. This can relate the total number, surface area, size, etc. From figure 3 it appears to be based on surface area. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US20040109981).

Referring to claim 1, Lawrence teaches in figures 1-2 an apparatus for harvesting moisture in the air with adequate moisture content (abstract teaches collecting liquid carried by or condensed out of a vapour by 
Lawrence does not explicitly teach that the surface that has majority water condensing areas that surround a minority of water repelling areas. Lawrence does teach in [0007]-[0014] the ability to change the size of the droplet by changing the size of the liquid condensing (attracting) regions (it says the smallest size is at least more than 150-600 µm. Lawrence also teaches in [0014] that an abundance of shapes and sizes of liquid attracting regions can be used. Lawrence teaches in [0015] that the liquid repelling regions are at least as wide as the liquid attracting regions but does not 
It would have been obvious to one of ordinary skill at the time of invention to use an optimal majority and minority of water repelling and condensing regions depending on the size of the droplets needed to be collected and the location of the droplets, as Lawrence teaches the need to have the droplets become a certain size as well as roll down the incline to be collected, therefore the regions and sizes would all be determined depending on the headwind, droplet size, and the incline itself.
Referring to claim 2, Lawrence teaches in figure 1 the water condensing areas and water repelling areas of the non-horizontal surface are 15arranged in alternating patterns, and the water repelling areas form columns following the approximate direction from about the high end to about the low end of the non-horizontal surface (see areas 2 and 3 alternating).
Referring to claim 3, Lawrence teaches the column width of each water repelling area is 1 µm to 1mm ([0010]-[0015] teaches that the smallest dimension of liquid attracting material region is more than 150 µm, 
Referring to claim 4, Lawrence does not explicitly teach the non-horizontal surface has ridges and valleys between adjacent ridges; 25wherein the ridges and the valleys are formed in the approximate direction from about the high end to about the low end of the non-horizontal surface; and wherein a column of water repelling area is formed in each valley following the valley centerline and is surrounded by water condensing areas.
Lawrence teaches in [0011] that the surface can be a combination of curved and planar parts and can have regions projecting or protruding from the surface (this would mean the curves/protruding parts make the ridges and the planar parts are the valleys).  
It would have been obvious to one of ordinary skill to have the water condensing and repelling areas at an optimal location, such as the water repelling area formed in the valley centerline with water condensing areas on either side (similar to figure 1) as Lawrence teaches the need to have the droplets become a certain size as well as roll down the incline to be 
Referring to claim 5 Lawrence does not explicitly teach a column of water repelling area is formed on each ridge following the ridge centerline and is surrounded by water condensing areas.  
Lawrence teaches in [0011] that the surface can be a combination of curved and planar parts and can have regions projecting or protruding from the surface (this would mean the curves/protruding parts make the ridges and the planar parts are the valleys).  
It would have been obvious to one of ordinary skill to have the water condensing and repelling areas at an optimal location, such as the water repelling area formed on the ridge centerline with water condensing areas on either side (similar to figure 1) as Lawrence teaches the need to have the droplets become a certain size as well as roll down the incline to be collected, therefore the regions and sizes would all be determined depending on the headwind, droplet size, and the incline itself.
Referring to claim 6
Referring to claim 7, Lawrence teaches the column width of each water repelling area is 1 µm to 1mm ([0010]-[0015] teaches that the smallest dimension of liquid attracting material region is more than 150 µm, and that the liquid repelling region is at least as wide as the liquid attracting region).
Referring to claim 8, Lawrence teaches the distance between adjacent ridges is about 10 µm to 100mm (if the pattern of repelling and condensing surfaces is like the alternating columns in figure 1, the space between adjacent repelling columns would be a condensing column, which Lawrence teaches to be more than 150 µm).
Referring to claim 9, Lawrence teaches the plate includes a rigid substrate material selected from a group consisting essentially of plastic ([0052] teaches that surface texturing can be done with mouldering and hot pressing of plastics.).
Referring to claim 10, Lawrence does not explicitly teach the water condensing areas have a water contact angle of less than 20 degrees and the water repelling areas have a contact angle greater than 40 degrees. However Lawrence teaches both areas of water attracting and water repelling. It would have been obvious to one of ordinary skill in the art to have an optimal contact angle as it is a property of the material, since it has In re Leshin, 125 USPQ 416.
Referring to claim 11, Lawrence teaches the non-horizontal surface forms an angle with the horizontal plane from greater than 5º to 90º ([0022] teaches the incline angle is at least 5º to 90º).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US6352758, US3336206, US20130227879, US20030150483, US6960243, US8347927, JPH07256001A, JP-2000308603-A, JPH10249977A, EP1188481A2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        01/24/2022